The Court of Errors held that the transcript ought not to be sent back to be amended, but that the Court of Errors itself might amend the record, or award a certiorari to bring up the record from below, and the motion to send back the transcript was denied. (See note to report of this case, 4 J. R 509.)
On the argument of the writ of error, on the merits, the Court of Errors held, that the judgment of the Supreme Court must be reversed, on the ground that the second count of the declaration was essentially defective, and as the plaintiff had judgment on the counts generally, it was error, and the record not susceptible of amendment, so as to cure the defect.
Judgment reversed.
[It was also made a question in the Court of Errors, whether the declaration contained one count only, or two.distinct counts. The court held that there were two counts.]